[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT  OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           FEB 8, 2011
                            No. 10-13312                    JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 1:09-cv-02019-TCB

ALEXANDER HARVIN,


                                                         Plaintiff-Appellant,

                                 versus


HEALTHCARE FUNDING SOLUTIONS,
TRAUNER, COHEN & THOMAS,
GORDON C. TOMLINSON,
MICHAEL COHEN,
                                                       Defendant-Appellees,


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (February 8, 2011)

Before HULL, MARTIN, and ANDERSON, Circuit Judges.
PER CURIAM:

      Alexander Harvin, proceeding pro se, appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion to reinstate his action against Healthcare

Funding Solutions (“HFS”); Trauner, Cohen & Thomas; Gordon C. Tomlinson;

and Michael Cohen (“defendants”). Harvin sued defendants for violating the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, and the Georgia Fair

Business Practices Act, O.C.G.A. § 10-1-391, et. seq. After the parties agreed to

settle, Harvin voluntarily dismissed his case before the district court. See Fed. R.

Civ. P. 41(a)(1)(A)(ii). The parties stipulated that the dismissal was with

prejudice. Harvin later asked the district court to reinstate his case, alleging that

HFS fraudulently induced him to settle. The district court denied Harvin’s motion.

Harvin filed a motion for reconsideration, which the district court also denied.

After thorough review, we affirm.

      We review a district court’s denial of a Rule 60(b) motion for abuse of

discretion. Frederick v. Kirby Tankships, Inc. 205 F.3d 1277, 1287 (11th Cir.

2000). Rule 60(b) allows courts to “relieve a party . . . from a final judgment” for

multiple reasons, including “fraud . . ., misrepresentation, or misconduct by an

opposing party.” Fed. R. Civ. P. 60(b)(3). Relief under Rule 60(b)(3) requires

clear and convincing evidence that: (1) “the adverse party obtained the verdict

                                           2
through fraud, misrepresentation, or other misconduct” and (2) “the conduct

prevented [the moving party] from fully presenting his case.” Waddell v. Hendry

Cnty. Sheriff’s Office, 329 F.3d 1300, 1309 (11th Cir. 2003).

      Harvin argues that he is entitled to relief under Rule 60(b)(3) because HFS

induced him to settle through fraud or misrepresentations. Specifically, he argues

that HFS represented that, as a condition of the settlement, it would ask a credit

bureau to delete information about an alleged outstanding debt tied to a specific

account from Harvin’s credit report. Harvin claims that HFS then intentionally

listed the wrong account number in the settlement agreement. However,

“conclusory averments of . . . fraud made on information and belief and

unaccompanied by a statement of clear and convincing probative facts which

support such belief do not serve to raise the issue of the existence of fraud.”

Booker v. Dugger, 825 F.2d 281, 283 (11th Cir. 1987) (quotation marks omitted).

      The district court did not abuse its discretion in denying Harvin’s Rule

60(b) motion. Harvin offered mere conclusory allegations that HFS engaged in

fraud. HFS purchased two accounts on which Harvin allegedly owed money, and

the account number it inserted in the settlement agreement corresponded to one of

those accounts. Harvin’s complaint also referred to both account numbers. As the

district court noted, the error could have been a mere oversight. HFS did not

                                          3
conceal the contents of the settlement agreement from Harvin. Rather, the error

was present in the final version of the settlement agreement that Harvin signed.

Harvin provided no evidence that he was deprived of a chance to review the

agreement before signing it. We thus conclude that Harvin failed to provide clear

and convincing evidence that HFS engaged in fraud or made material

misrepresentations to induce him to settle.

      AFFIRMED.




                                         4